DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 06 January 2021.  In view of this communication, claims 1-20 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 06 January 2021 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, a rotor for a rotary electric machine, the rotor including a shaft, a rotor core, and coils incorporated in slots of the rotor core, the rotor comprising: 
a tubular retaining ring opened on an outer side thereof in an axial direction and covering a coil end portion of each coil; and 
rotor baffles and insulation baffles alternately connected in a circumferential direction and partitioning a space in the retaining ring into a first space on an inner side in a radial direction where the coil end portion is not present, and a second space on an outer side in the radial direction where a center portion in the circumferential direction of the coil end portion is present, 
wherein each rotor baffle is disposed on an inner side in the radial direction of a portion, of the corresponding coil end portion, at which a jumper portion is formed, 
the insulation baffles are disposed along end surfaces on an inner side in the radial direction of extending portions of a plurality of conductors forming the coil end portions, 

    PNG
    media_image1.png
    737
    882
    media_image1.png
    Greyscale

a gap is present between an end surface of the rotor core and an end, on a center side of the rotor, of each insulation baffle, 
the first space is formed over an entire circumference around the shaft, and 
the rotor baffle includes, at a part thereof on a radially outer side of which the jumper portion is present, a first tapered shape part tilted so as to be more apart from the jumper portion toward a center side in the axial direction of the rotor.
While the prior art discloses rotor baffles that circumferentially partition the space around the coil end parts, it does not specifically disclose the arrangement claimed, where the rotor baffle is axially tapered toward the center/shaft side (see fig. 8-9, 11-12).  Since this shape of the baffle provides improved flow of cooling gases through the coil end parts, it has sufficient criticality and would not have been obvious to one of ordinary skill in the art.  Thus, the tapered baffles claimed are neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Nagayasu et al. (US 2017/0033633 A1) discloses a wound rotor having coil end parts around which a cooling fluid is directed by baffles arranged with a plurality of differently shaped guide portions.

    PNG
    media_image2.png
    281
    457
    media_image2.png
    Greyscale

Hattori et al. (US 2007/0222333 A1) discloses a wound rotor having coil end parts around which a cooling fluid is directed by baffles; said baffles partitioning a space in a retaining ring into a first space and a second space, and a gap between an end surface of the rotor core and an end of each baffle.

    PNG
    media_image3.png
    645
    846
    media_image3.png
    Greyscale


Salamah et al. (US 2007/0096590 A1) discloses a wound rotor having coil end parts around which a cooling fluid is directed by baffles, which axially and circumferentially separate the coil end parts.
 
    PNG
    media_image4.png
    628
    869
    media_image4.png
    Greyscale

Klaar (US 2003/0029624 A1) discloses a wound rotor having coil end parts around which a cooling fluid is directed by baffles, which circumferentially and radially partition the space around the coil end parts, the baffles disposed along inner radial sides of the conductors.

    PNG
    media_image5.png
    502
    680
    media_image5.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834